Citation Nr: 1816309	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased separate rating for service-connected postoperative left eye with visual impairment, rated 10 percent from January 11, 2002 through August 1, 2010.

2.  Entitlement to an increased rating for service-connected status post left eye corneal transplant due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma, bilaterally, rated 10 percent prior to August 2, 2010, and rated 50 percent from August 2, 2010 with visual acuity and visual field impairment (excluding the period from September 18, 2017 through October 31, 2017, during which time a temporary 100 percent rating under 38 C.F.R. § 4.30 was in effect).

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1978 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The August 2013 rating decision was rendered pursuant to a claim for an increased rating that was received on November 21, 2011.

These matters were remanded by the Board in July 2015.  In the July 2015 Board remand, the Board found, in part, that the August 2013 rating decision was on appeal, which terminated the separate 10 percent ratings, each, effective August 2, 2010 and assigned a 50 percent evaluation, effective August 2, 2010, for status post corneal transplant, left eye due to herpes simplex virus keratouveitis with chronic open angle glaucoma, bilaterally, with visual acuity and visual field impairment.  Furthermore, in July 2015, the Board found entitlement to a TDIU was also before the Board pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  These matters now return for appellate review.

In March 2015, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  In January 2018, the Veteran requested another Board hearing via videoconference.  The Veteran provided no rationale for his request for another hearing.  The applicable regulation grants the Veteran the right to a hearing, which he has already been afforded.  In the absence of demonstration of good cause for an additional hearing, the Board concludes that another Board hearing is not warranted.  See 38 C.F.R. § 20.700 (2017).

Additional evidence was received by VA subsequent to the most recent, December 2017, supplemental statement of the case issued for the appeal herein.  Specifically, such includes VA treatment records most recently dated in February 2018, private medical records, received by VA in February 2018, as well as a February 2018 medical private letter.  The Veteran did not waive AOJ review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for these issues was filed after February 2, 2013, as described above, the record does not reflect that the entirety of the additional evidence was submitted by the Veteran.  Nevertheless, as the Veteran's claims are remanded below for additional development, there is no prejudice to the Veteran in this regard.

During the pendency of the appeal for an increased rating for the Veteran's eye disability, currently characterized as status post corneal transplant, left eye, due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma, bilaterally, with visual acuity and visual field impairment, a September 2017 rating decision granted a temporary 100 percent evaluation from September 18, 2017 through October 31, 2017, based on surgical or other treatment necessitating convalescence pursuant to 38 C.F.R. § 4.30.  However, this increased evaluation does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further development is required prior to adjudicating the claims on appeal.  See 38 C.F.R. § 19.9 (2017).

With respect to the Veteran's service-connected eye disability, currently characterized as status post corneal transplant, left eye due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma, bilaterally, with visual acuity and visual field impairment, when the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C. § 5103A (d) (West 2012); 38 C.F.R. § 3.159 (c)(4) (2017); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this regard, in a January 2018 private medical record, the Veteran, in part, reported increasingly blurry vision in each eye during last four months.  The most recent eye conditions disability benefits questionnaire was obtained in April 2016.  Thus, as the severity of the Veteran's symptoms may have worsened, a new VA examination is warranted.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Additionally, in a January 2018 application for benefits, the Veteran raised the issue of entitlement to a temporary 100 percent total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence as a result of his service-connected eye disability.  The record reflects the AOJ is in the process of undertaking development to adjudicate this claim.  This outstanding claim potentially has a direct impact on the Veteran's claim for an increased rating for the Veteran's service-connected eye disability, currently characterized as status post corneal transplant, left eye due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma bilaterally with visual acuity and visual field impairment.  Thus, the Board must remand the Veteran's claim for these increased rating pending adjudication of entitlement to a temporary 100 percent total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence for his status post corneal transplant, left eye due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma bilaterally with visual acuity and visual field impairment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

As the Veteran's service-connected eye disability, currently characterized as status post corneal transplant, left eye due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma, bilaterally, with visual acuity and visual field impairment, is being remanded for other matters, the Board concludes updated private treatment records should be obtained and associated with the record.  The record reflects private treatment records from Kresge Eye Institute were most recently received by VA in February 2018; however, the Board is unclear as to whether such records are complete or if the Veteran has received more recent treatment.  See 38 U.S.C. § 5103A (b) (West 2012); 38 C.F.R. § 3.159(c)(1) (2017).  Complete private treatment records should be obtained, to the extent possible.

In light of the remand for other matters, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the John D. Dingell VA Medical Center (VAMC), located in Detroit, Michigan in February 2018.  Thus, on remand, updated VA treatment records from the VA John D. Dingell VAMC, since February 2018, should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA may assign TDIU when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  In such cases, either the Board or the RO may assign TDIU, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

Throughout the rating period on appeal, the Veteran has not met the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  Nonetheless, a TDIU can be awarded on an extraschedular basis under 38 C.F.R. § 4.16(b), if it is determined that the Veteran is unemployable by reason of service-connected disability, but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  However, the Board cannot consider such entitlement in the first instance.  Instead, the claim must be remanded so that it can be referred to VA's Director, Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In this regard, a July 2015 eye conditions disability benefits questionnaire found the Veteran's eye condition impacted his ability to work, stated the Veteran had difficulty with activities of daily living, and noted, in part, he no longer drove and did not cook for himself, although it was noted that he did bathe himself.  The July 2015 examiner documented the Veteran reported that he could not work in his vocation of home repair/improvement, but did report that he was currently going to school.  Similarly, in an April 2016 eye conditions disability benefits questionnaire, the examiner found the Veteran's eye condition impacted his ability to work and stated the Veteran was legally blind causing significant impact on activities of daily living.  Consistent with such, an April 2015 letter from the Veteran's former employer reported the Veteran was employed as subcontractor in May 2000 and a decline in the quality of the Veteran's workmanship was noticed due to his vision and that it had become unsafe for him to be on a worksite.  

Based the evidence detailed above, the Board concludes there is plausible evidence of unemployability so as to warrant referral to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  Thus, on remand, referral of the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA John D. Dingell VAMC, since February 2018, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated private treatment records, to include from Kresge Eye Institute since February 2018, for the Veteran's service-connected left eye disability, currently characterized as status post corneal transplant, left eye, due to herpes simplex virus keratouveitis, with chronic open-angle glaucoma, bilaterally, with visual acuity and visual field impairment, not already of record.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected left eye disability.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, including as to visual acuity and visual field findings, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected left eye disability. 

In addition, the examiner is asked to opine as to the functional impact the Veteran's service-connected eye disability on his ability to work, consistent with his educational and occupational experience.

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

5.  Refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b).  A copy of the Director's decision on this claim must be included in the claims file.

6.  After undertaking any other development deemed appropriate, including completion of pending adjudication of the issue of entitlement to a temporary 100 percent total rating pursuant to 38 C.F.R. § 4.30 based on the need for convalescence for the Veteran's service-connected left eye disability, readjudicate the issues on appeal herein, with consideration of all evidence of record, to include since the issuance of the December 2017 supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

